1

2                                                      JS-6
3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   EURDIS BENITA GONZALES,         Case No. CV 18-8395 FMO (SS)

12                  Plaintiff,

13        v.                                     JUDGMENT

14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                    Defendant.
16

17

18        Pursuant to the Court’s Order Accepting Findings, Conclusions
19   and Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the decision of the Commissioner is

22   REVERSED and that the above-captioned action is REMANDED to the

23   Commissioner for further action consistent with the Court’s Report

24   and Recommendation of United States Magistrate Judge.

25

26   Dated: September 12, 2019
                                                  /s/
27                                      FERNANDO M. OLGUIN
                                        UNITED STATES DISTRICT JUDGE
28
